      Case 1:16-cv-06099-AJN-KNF Document 625 Filed 04/20/20 Page 1 of 2


                                                       4/20/20
                                                                                      April 16, 2020
Hon. Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                            Re: Heena Shim-Larkin v. City of New York
                                Docket No. 16 CV 6099 (AJN) (KNF)
                                Request for an extension of time


Dear Judge Alison J. Nathan:


        I am Plaintiff Heena Shim-Larkin and writing to request for an extension of time to file
Rule 72(a) objection concerning the oral orders made during the pre-motion conference on April
14, 2020, until May 29, 2020, pursuant to Your Honor's individual rules of practice 1.D. The
current due date is April 28, 2020. This is the first request.
        Parties consented that Plaintiff files her Rule 72(a) objection until May 29, 2020, and
Defendant files its opposition to Plaintiff's objection until June 19, 2020.


        First, since the orders dated April 14, 2020 were oral orders made during the pre-motion
conference, getting the transcript is necessary to prepare the Rule 72(a) objection. And Plaintiff
reasonably expects that it will take about one week to receive the transcript. But Plaintiff notes
that Plaintiff does not know at this point whether current COVID-19 situation will delay the
availability of the transcript or not.


        Second, the law libraries are closed. Conducting legal research at the law library is
necessary for Plaintiff to prepare the Rule 72(a) objection. Also, Plaintiff is not going outside of
her apartment for the safety of herself and others following stay at home guidelines. Currently,
New York State on PAUSE executive order has been extended until May 15, 2020. Therefore,
Plaintiff reasonably expects that she will not be able to go to the law library at least until May 15,
2020. And Plaintiff wishes to have two weeks after May 15, 2020, if the situation resolves on or
before May 15, 2020.


                                                   1
      Case 1:16-cv-06099-AJN-KNF Document 625
                                          624 Filed 04/20/20
                                                    04/16/20 Page 2 of 2



       Plaintiff notes that if current situation persists beyond May 15, 2020, she might request
additional extension(s) later on.




       Accordingly, Plaintiff respectfully requests that the Court to extend the date for Plaintiff
to file Rule 72(a) objection concerning the order dated April 14, 2020 until May 29, 2020, and
Defendant's opposition due date until June 19, 2020, and order other reliefs which court deems
just and proper.                    SO ORDERED.




                                                            Respectfully submitted,

                                                                       S/
                                                            Heena Shim-Larkin
                                                            Plaintiff Pro Se




                               4/20/20




                                                 2
